DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/15/2022.
Applicant’s amendments filed 09/15/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 7-10, and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites (claim 9) recites the limitation “the interface”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the interface” relates back to “an interface” recited in claim 7 or to set forth additional interface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent No. 5,886,388 to Wada et al. (hereinafter Wada).
With respect to Claim 1, Wada discloses a semiconductor device (e.g., MOS transistor on a SOI (silicon-on-insulator) substrate) (Wada, Figs. 1-5, Col. 1, lines 8-12; Col. 3, lines 5-38; Cols. 7-9) comprising:
       a first doped region (e.g., p+ impurity region 8b2 in Figs. 1, 4 or 8b1) (Wada, Figs. 1-5, Col. 7, lines 51-57; Col. 10, lines 6-13) in a substrate (e.g., SOI substrate including SOI layer 21 on a buried oxide layer 12 formed on a silicon substrate 11), wherein the first doped region (e.g., 8b2) has a first dopant type (e.g., P-type);
       a second doped region (e.g., n+ impurity region 1b1 in Figs. 1, 3, 5 or 1b2) (Wada, Figs. 1-5, Col. 7, lines 51-57) in the substrate (e.g., 21), wherein the second doped region (e.g., 1b1) has a second dopant type (e.g., N-type) opposite the first dopant type;
      an isolation structure (14) (Wada, Figs. 1, 4, Col. 7, lines 51-57; Col.8, lines 53-58; Col. 10, lines 9-13) between the first doped region (8b2) and the second doped region (1b1);
       a silicide structure (e.g. the silicide 15) on the substrate (e.g., 21), wherein the silicide structure (15) comprises a main body (e.g., the silicide layer 15 on the polysilicon layer 2b2, the p+ impurity region 8b2 and n+ impurity region 1b1) (Wada, Figs. 1-5, Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) and a silicide extension (e.g., a portion of the silicide layer 15 on the gate contact 9b/9a and on the n+ impurity region 1b2 extending from the adjacent p+ impurity region 8b2) (Wada, Figs. 1, 4); and
       a plurality of first gate structures (e.g., 2b2 and 2b1) (Wada, Figs. 1-5, Col. 7, lines 58-62) on the substrate (e.g., 21), wherein a space between adjacent gate structures (e.g., 2b2 and 2b1) (Wada, Fig. 1) of the plurality of first gate structures comprises a first area (e.g., including p+ impurity region 8b2) and a second area (e.g., n+ impurity region 1b1), the silicide extension (e.g., the silicide layer 15 on the n+ impurity region 1b2) extends into the first area (e.g., including p+ impurity region 8b2),  the first doped region (e.g., 8b2) (Wada, Figs. 1, 4) is in the substrate (21) below the first area, and the second doped region (e.g., 1b1) is in the substrate (21) below the second area.
Regarding Claim 2, Wada discloses the semiconductor device of claim 1. Further, Wada discloses the semiconductor device, wherein each of the plurality of first gate structures (e.g., 2b2 and 2b1) (Wada, Fig.  1, Col. 7, lines 58-62) has an I-shape.
Regarding Claim 4, Wada discloses the semiconductor device of claim 1. Further, Wada discloses the semiconductor device, wherein the silicide extension (e.g., the silicide layer 15 on the n+ impurity region 1b2) comprises a first portion in direct contact with the adjacent gate structures (e.g., 2b2) (Wada, Figs. 1-4, Col. 7, lines 58-62; Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) of the plurality of first gate structures.
Regarding Claim 5, Wada discloses the semiconductor device of claim 4. Further, Wada discloses the semiconductor device, wherein the silicide extension comprises a second portion (e.g., the silicide layer 15 on the n+ impurity region 1b2) (Wada, Figs. 1-4, Col. 7, lines 58-62; Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) spaced (e.g., at the junction 10) (Wada, Figs. 1, 4, Col. 9, lines 12-16) from each of the adjacent gate structures (e.g., 2b2 and 2b1) of the plurality of first gate structures.
Regarding Claim 6, Wada discloses the semiconductor device of claim 1. Further, Wada discloses the semiconductor device, wherein the silicide extension (e.g., the portion of the silicide layer 15 on the gate contact 9a/9b) (Wada, Figs. 1-4, Col. 7, lines 58-62; Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) directly contacts an edge of each of the plurality of first gate structures (2b2 and 2b1), and the edge is a closest edge of each of the plurality of first gate structures to the main body (e.g., 8b2 or 8b1).
Regarding Claim 7, Wada discloses the semiconductor device of claim 1. Further, Wada discloses the semiconductor device, wherein the isolation region (14) directly contacts the second doped region (e.g., 1b1) (Wada, Figs. 1, 4, Col. 7, lines 51-57; Col.8, lines 53-58; Col. 10, lines 9-13) at an interface.
Regarding Claim 8, Wada discloses the semiconductor device of claim 1. Further, Wada discloses the semiconductor device, wherein a portion of each of the plurality of first gate structures (2b1 and 2b2) extending beyond the interface is over the isolation region (e.g., 14) (Wada, Figs. 1, 4, Col. 7, lines 51-57; Col.8, lines 53-58; Col. 10, lines 9-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,886,388 to Wada in view of Shimano et al. (US 2008/0137394, hereinafter Shimano).
Regarding Claim 3, Wada discloses the semiconductor device of claim 1. Further, Wada does not specifically disclose a plurality of second gate structures, wherein each of the plurality of second gate structures has a T-shape. However, Shimano teaches forming a memory cell array (Shimano, Figs. 39-42, ¶0029-¶0036, ¶0377-¶0397) including a semiconductor device comprising P-type SOI transistors (e.g., PWAT, write access transistors) (Shimano, Figs. 39-42, ¶0390, ¶0393-¶0397) and N-type SOI transistors (e.g., SRAT, storage/read transistors), wherein the N-type transistors have a T-shape gate so that the body region that functions as a charge accumulation region is increased, and the N-type SOI transistor for reading is used as the storage transistor for storing charges/data in the body region according to the charge line potential, and P-type transistors have an I-shape gate, and used for data writing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wada by forming a memory cell array comprising P-type SOI transistors including a plurality of first gates and N-type SOI transistors including a plurality of second gates having a T-shape as taught by Shimano to have the semiconductor device, wherein each of the plurality of second gate structures has a T-shape in order to increase the body region of a transistor for reading and storing charges/data, and thus to provide improved memory array having reduced size (Shimano, ¶0029-¶0036, ¶0391, ¶0395, ¶0397).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,886,388 to Wada in view of Chen et al. (US 2007/0296034, hereinafter Chen).
Regarding Claim 9, Wada discloses the semiconductor device of claim 1. Further, Wada does not specifically disclose that a portion of each of the plurality of first gate structures extending beyond the interface is over the first doped region. However, Chen teaches SOI transistor (Chen, Fig. 3, ¶0012-¶0013, ¶0023-¶0029) comprising an isolation region (e.g., 200) (Chen, Fig. 3, ¶0024) in the SOI substrate, wherein the isolation region (200) surrounds the active area (101) including the source/drain regions (102/109) (Chen, Fig. 3, ¶0027) and directly contacts the second doped region (e.g., the source/drain regions 102/109) at an interface, and the first doped region (160) (Chen, Fig. 3, ¶0028-¶0029) that functions as the source-tie well pickup region capable of preventing the electron from accumulating in the SOI substrate, the source-tie region (160) is formed at the edge of the source region (102) in close proximity to the gate (106) to for electrical connection with the body region under the gate (106), and a portion of the gate (106) extending beyond the interface of the source/drain region (102/109) and the isolation region (200) is over (e.g., interpreted as extending over the source-tie region 160) the first doped region (160).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wada by forming a memory SOI device comprising SOI transistors including an active area having an interface with the isolation region surrounding the active area and the source-tie region at the interface as taught by Chen to have the semiconductor device, wherein a portion of each of the plurality of first gate structures extending beyond the interface is over the first doped region in order to provide improved SOI memory device capable of preventing the electron from accumulating in the SOI substrate (Chen, ¶0011-¶0012, ¶0029).
Claims 10-11, 13-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0241402 to Hirano in view of Wada (US Patent No. 5,886,388).
With respect to Claim 10, Hirano discloses a semiconductor device (e.g., MOS transistor on a SOI (silicon-on-insulator) substrate) (Hirano, Figs. 1-5, 11, 14, ¶0002, ¶0016-¶0021, ¶0042-¶0061, ¶0109-¶00140) comprising:
       an n-doped region (e.g., source tie regions 4N and body contact region 211 for PMOS in Fig. 14) (Hirano, Figs. 1-5, 14, ¶0043, ¶0051-¶0053, ¶0128, ¶0132) in a substrate (e.g., SOI substrate SB including SOI layer 3 on a buried oxide layer 2);
       a p-doped region (e.g., source/drain regions 311/321 for PMOS in Fig. 14) (Hirano, Figs. 1-5, 14, ¶0051-¶0053, ¶0128, ¶0132) in the substrate (e.g., SB);
       a silicide structure (e.g. SS, the silicide SS is shown in Figs. 2-5) (Hirano, Figs. 1-5, 14, ¶0058, ¶0061, ¶0132, ¶0206) over the n-doped region (e.g., 311/321), wherein the silicide structure comprises a main body (e.g., the silicide layer SS on the source/drain regions 311/321) (Hirano, Figs. 1-5, 14, ¶0058, ¶0061, ¶0129, ¶0132, ¶0206) and a silicide extension (e.g., a portion of the silicide layer SS on the source tie regions 4N extending from the adjacent source region 311, as in Fig. 2; and on the body contact region 211 extending vertically from the horizontal portion of the body contact 211, as in Fig. 14); and
       a plurality of first gate structures (e.g., 51 in Fig. 14; including gate insulating layer 7 and sidewall insulating layer 6, as in Fig. 2) (Hirano, Figs. 1-5, 14, ¶0057, ¶0128, ¶0132) on the substrate (e.g., SB), wherein the n-doped region (e.g., 4N) extends into a space of the substrate exposed by adjacent gate structures (e.g., 51) (Hirano, Fig. 14) of the plurality of first gate structures, and the silicide extension (e.g., a portion of the silicide layer SS on the source tie region 4N extending from the adjacent source region 311) extends between the adjacent gate structures (e.g., 51) (Hirano, Fig. 14) of the plurality of first gate structures.
Further, Hirano does not specifically disclose that the silicide extension has a non-uniform width in a plan view. However, Wada teaches forming a silicide structure (15) (Wada, Figs. 1-5, Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) on the gate (2b1 and 2b2) including contact portion (9a/9b) such that the silicide structure (15) has a non-uniform width in a plan view.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Hirano by forming a gate structure having contact portion and a silicide layer on the gate structure as taught by Wada to have the silicide extension that has a non-uniform width in a plan view in order to decrease resistance of the polysilicon gates, and thus to provide improved memory device with high performance and reliability (Wada, Col. 9, lines 60-67; Col. 10, lines 1-2).
Regarding Claim 11, Hirano in view of Wada discloses the semiconductor device of claim 10. Further, Hirano discloses the semiconductor device, wherein a width of the silicide extension (e.g. the silicide SS on the source tie regions 4N, as shown in Fig. 2) (Hirano, Figs. 1-5, 14, ¶0058, ¶0061, ¶0132, ¶0206) between the adjacent gate structures (51) of the plurality of first gate structures is constant.
Regarding Claim 13, Hirano in view of Wada discloses the semiconductor device of claim 10. Further, Hirano discloses the semiconductor device, wherein the silicide extension (e.g. the silicide SS on the source tie regions 4N in contact with sidewall insulating layer 6 of the gate structure 5, as shown in Fig. 2) directly contacts each of the plurality of first gate structures (e.g., 51 in Fig. 14; including gate insulating layer 7 and sidewall insulating layer 6, as in Fig. 2) (Hirano, Figs. 1-5, 14, ¶0057, ¶0128, ¶0132) along an entire edge adjacent to the space.
Regarding Claim 14, Hirano in view of Wada discloses the semiconductor device of claim 10. Further, Hirano discloses the semiconductor device, wherein the silicide extension (e.g., a portion of the silicide layer SS on the body contact region 211 extending vertically from the horizontal portion of the body contact 211, as in Fig. 14) is spaced from a portion of an edge of each of the plurality of first gate structures (51) adjacent to the space.
Regarding Claim 15, Hirano in view of Wada discloses the semiconductor device of claim 10. Further, Hirano discloses the semiconductor device, further comprising a plurality of second gate structures (e.g., gates 52 for NMOS) (Hirano, Fig. 14, ¶0127, ¶0132) on the substrate (SB).
With respect to Claim 21, Hirano discloses a semiconductor device (e.g., MOS transistor on a SOI (silicon-on-insulator) substrate) (Hirano, Figs. 1-5, 11, 14, ¶0002, ¶0016-¶0021, ¶0042-¶0061, ¶0109-¶00140) comprising:
       a first doped region (e.g., source tie regions 4P and body contact regions 212, in Fig. 14; or 4 and 21 in Figs. 1-5) (Hirano, Figs. 1-5, 11, 14, ¶0043, ¶0051-¶0053, ¶0130) in a substrate (e.g., SOI substrate SB including SOI layer 3 on a buried oxide layer 2), wherein the first doped region (e.g., 4P) has a first dopant type (e.g., P-type);
       a second doped region (e.g., source/drain regions 312/322 in Fig. 14; or 31/32 in Figs. 1-5) (Hirano, Figs. 1-5, 11, 14, ¶0051-¶0053, ¶0130) in the substrate (e.g., SB), wherein the second doped region (e.g., 312/322) has a second dopant type (e.g., N-type) opposite the first dopant type;
       an isolation structure (e.g., 82 or 8) (Hirano, Figs. 1-5, 14, ¶0044-¶0046, ¶0131) in the substrate (SB);
       a silicide structure (e.g. SS, the silicide SS is shown in Figs. 2-5) (Hirano, Figs. 1-5, 11, 14, ¶0058, ¶0061, ¶0132, ¶0206) on the substrate (e.g., SB), wherein the silicide structure comprises a main body (e.g., the silicide layer SS on the source/drain regions 312/322 and the body contact region 212 extending horizontally in Fig. 14) and a silicide extension (e.g., a portion of the silicide layer SS on the source tie regions 4P extending from the adjacent source region 312, as in Fig. 2; and on the body contact region 212 extending vertically from the horizontal portion of the body contact 212, as in Fig. 14), wherein the silicide extension extends over the first doped region (e.g., silicide SS over the source tie regions 4P and the body contact region 212 extending vertically in Fig. 14, the silicide SS is shown in Figs. 2 and 4-5) Hirano, Figs. 1-5, 14, ¶0058, ¶0061, ¶0132, ¶0206), and main body extends over the first doped region (e.g., silicide SS over the body contact region 212 extending horizontally) and the second doped region (e.g., silicide SS over the source/drain regions 312/322); and
       a gate structure (e.g., 52 in Fig. 14, including gate insulating layer 7 and sidewall insulating layer 6, as in Fig. 2) (Hirano, Figs. 1-5, 14, ¶0057, ¶0132) on the substrate (e.g., SB), wherein the gate structure (e.g., 52) extends over the first doped region (4/4P) (Hirano, Figs. 2, 14), the second doped region (e.g., the drain region 32/322) (Hirano, Figs. 2, 14), and the solation structure (8/82) (Hirano, Figs. 4, 14).
Further, Hirano does not specifically disclose that the gate structure extends parallel to the silicide extension, and the gate structure extends perpendicular to the main body. However, Wada teaches forming a silicide structure (15) (Wada, Figs. 1-5, Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2) on the gate (2b1 and 2b2) including contact portion (9a/9b). In Wada, a silicide extension includes a portion of the silicide layer (15) on the n+ impurity region (1b2) extending from the adjacent p+ impurity region (8b2) (Wada, Figs. 1, 4) and the main body includes a portion of the silicide layer (15) on the p+ impurity region (8a2/8b2) (Wada, Figs. 1-5, Col. 8, lines 61-63; Col. 9, lines 20-67; Col. 10, lines 1-2), wherein the gate structure (2b2) extends parallel to the silicide extension (1b2), and the gate structure extends perpendicular to the main body (8a2/8b2). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Hirano by forming a gate structure having a silicide layer on the gate structure as taught by Wada to have the gate structure that extends parallel to the silicide extension, and the gate structure extends perpendicular to the main body in a plan view in order to decrease resistance of the polysilicon gates, and thus to provide improved memory device with high performance and reliability (Wada, Col. 9, lines 60-67; Col. 10, lines 1-2).
Regarding Claim 22, Hirano in view of Wada discloses the semiconductor device of claim 21. Further, Hirano discloses the semiconductor device, wherein a portion of the gate structure (5/52) (Hirano, Figs. 4, 14, ¶0045, ¶0060, ¶0131-¶0132) over the isolation feature (8/82) is spaced from the silicide extension (e.g., silicide SS over the source tie regions 4P) in a first direction (e.g., a vertical direction in Figs. 14 and 1) parallel to a top surface of the substrate (SB).
Regarding Claim 23, Hirano in view of Wada discloses the semiconductor device of claim 22. Further, Hirano discloses the semiconductor device, wherein a portion of the first doped region (e.g., source tie regions 4P in Fig. 14) (Hirano, Figs. 1-5, 11, 14, ¶0043, ¶0051-¶0053, ¶0130) is between the second doped region (e.g., a portion of the source region 312) and the isolation structure (82) in the first direction (e.g., the vertical direction in Fig. 14).
Regarding Claim 24, Hirano in view of Wada discloses the semiconductor device of claim 21. Further, Hirano discloses the semiconductor device, wherein the main body (e.g., the silicide layer SS on the source/drain regions 312/322 and the body contact region 212 extending horizontally in Fig. 14) extends in a direction (e.g., a horizontal direction in Fig. 14) perpendicular to the silicide extension (e.g., a portion of the silicide layer SS on the source tie regions 4P extending from the adjacent source region 312, as in Fig. 2; and on the body contact region 212 extending vertically from the horizontal portion of the body contact 212, as in Fig. 14).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0241402 to Hirano in view of Wada (US Patent No. 5,886,388) as applied to claim 10, and further in view of Smith (US 2019/0131133).
Regarding Claim 12, Hirano in view of Wada discloses the semiconductor device of claim 10. Further, Hirano does not specifically disclose that a width of the silicide extension between the adjacent gate structures of the plurality of first gate structures is variable. However, Smith teaches forming SOI semiconductor device (Smith, Fig. 15, ¶0001, ¶0012, ¶0021-¶0058) comprising metal silicide on the raised source/drain regions having specific shape and depth to improve the device performance by reducing resistivity on the source/drain regions, wherein the SOI transistor (Smith, Fig. 15, ¶0023, ¶0041, ¶0051, ¶0055-¶0056) includes the raised source/drain regions (191), and the metal silicide portions (192) between adjacent to the gate structures (150A), the metal silicide portions (192) have a thickness (192T) selected so as to comply with the requirements for the source/drain regions (191) without affecting the conductivity of the gate electrode structure (150A) and a variable width.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Hirano/Wada by forming a SOI transistor metal silicide on the raised source/drain regions having specific shape and depth as taught by Smith to have the semiconductor device, wherein a width of the silicide extension between the adjacent gate structures of the plurality of first gate structures is variable in order to improve the device performance by reducing resistivity of the source/drain regions by including metal semiconductor compound formed with high reliability (Smith, ¶0001, ¶0012, ¶0055-¶0056, ¶0063).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0241402 to Hirano in view of Wada (US Patent No. 5,886,388) as applied to claim 15, and further in view of Shimano (US 2008/0137394).
Regarding Claim 16, Hirano in view of Wada discloses the semiconductor device of claim 15. Further, Hirano does not specifically disclose that each of the plurality of second gate structures has a T-shape, and each of the plurality of first gate structures has an I-shape. However, Shimano teaches forming a memory cell array (Shimano, Figs. 39-42, ¶0029-¶0036, ¶0377-¶0397) including a semiconductor device comprising P-type SOI transistors (e.g., PWAT, write access transistors) (Shimano, Figs. 39-42, ¶0390, ¶0393-¶0397) and N-type SOI transistors (e.g., SRAT, storage/read transistors), wherein the N-type transistors have a T-shape gate so that the body region that functions as a charge accumulation region is increased, and the N-type SOI transistor for reading is used as the storage transistor for storing charges/data in the body region according to the charge line potential, and P-type transistors have an I-shape gate, and used for data writing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Hirano/Wada by forming a memory cell array comprising P-type SOI transistors including a plurality of first gates and N-type SOI transistors including a plurality of second gates having a T-shape as taught by Shimano to have the semiconductor device, wherein each of the plurality of second gate structures has a T-shape, and each of the plurality of first gate structures has an I-shape in order to increase the body region of a transistor for reading and storing charges/data, and thus to provide improved memory array including SOI transistors for reading/storing and writing of which scalability follows miniaturization in manufacturing process (Shimano, ¶0029-¶0036, ¶0391, ¶0395, ¶0397).
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-16 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891